Citation Nr: 0505711	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  00-11 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a lung disease, to 
include chronic obstructive pulmonary disease and emphysema.

2.  Propriety of the initial 50 percent evaluation for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from October 1943 to January 
1946, and from July 1946 to May 1948.

This appeal arises from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  In this decision, the RO granted 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  This disorder was initially evaluated as 50 
percent disabling.  The veteran appealed this evaluation.  In 
addition, the RO denied claims for service connection for a 
lung disability, to included chronic obstructive pulmonary 
disease (COPD) and emphysema.

The Board of Veterans' Appeals (Board) notes that in the 
notice of disagreement (NOD) received in March 2000, the 
veteran raised the issued of secondary service connection for 
nicotine dependence resulting from his service-connected 
PTSD.  A review of the claims file indicates that this issue 
has yet to be adjudicated by the RO and that it is not 
properly before the Board.  It is also determined that this 
issue is not inextricably intertwined with the issues on 
appeal.  Therefore, this matter is referred to the RO for the 
appropriate action.  See VAOPGCPREC 6-2003 (Oct. 28, 2003).  

The issue of entitlement to service connection for a lung 
disability (to include COPD and emphysema) is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran's PTSD is manifested by no more than occupational 
and social impairment with reduced reliability and 
productivity, with difficulty in establishing and maintaining 
effective work and social relationships.

CONCLUSION OF LAW

The criteria for a schedular disability rating in excess of 
50 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 
9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of letters to the veteran 
issued in July 2003 and June 2004.  By means of these 
letters, the veteran was told of the requirements to 
establish entitlement to an increased evaluation for his 
PTSD.  He was advised of his and VA's respective duties and 
asked to submit information and/or evidence pertaining to the 
claim to the RO.  The Statement of the Case (SOC) of April 
2000 and subsequent Supplemental Statements of the Case 
(SSOC) informed the veteran of the pertinent law and 
regulations, and VA's reasons and bases for its 
determinations.  The content of these documents complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

Assuming that a VCAA notice must be provided before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, in this case, the 
initial RO decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  The Board finds that any defect 
with respect to the timing of the VCAA notice was harmless.  
As all identified pertinent evidence regarding the claim 
decided below has been received, there is no indication that 
disposition of this claim would have been different had the 
veteran received pre-adjudicatory notice pursuant to 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The veteran was afforded VA compensation 
(psychiatric) examinations in February 1999 and February 
2004.  These examinations provided detailed medical 
histories, findings on examination, and appropriate opinions 
on the severity of the veteran's PTSD.  The veteran's 
representative contended in February 2005 that the latest 
psychiatric examination of February 2004 was inadequate for 
rating purposes as the examiner did not have an opportunity 
to review the medical history contained in the claims file.  
However, the medical history reported by the veteran on 
examination is accurate when compared with that noted in the 
claims file and the veteran provided a description of 
symptomatology consistent with that presented in his recent 
treatment records.  In addition, the examiner of February 
1999 specifically noted that the claims file was reviewed in 
connection with this examination.  Based on this evidence, 
the Board finds that these compensation examinations are 
adequate for rating purposes.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 
3.159(c), (d) (2003).  The RO made repeated requests for the 
veteran to identify evidence pertinent to his claims.  He has 
only identified VA medical treatment and treatment through a 
Vets Center.  These records were obtained and associated with 
the claims file.  VA has also obtained his service medical 
records.  The veteran reported in July 2004 that there was no 
other medical evidence to submit in support of his claim.  On 
his substantive appeal of May 2000, the veteran indicated 
that he did not wish to appear at a hearing before VA.  Thus, 
the Board concludes that all pertinent evidence regarding the 
issue decided below has been obtained and incorporated into 
the claims file.

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  As there is no 
outstanding medical evidence regarding the issue decided 
below, the Board finds that the duty to assist has been 
fulfilled and any error in the duty to notify would in no way 
change the outcome of the below decision.  In this regard, 
while perfection is an aspiration, the failure to achieve it 
in the administrative process, as elsewhere in life, does 
not, absent injury, require a repeat performance.  Miles v. 
M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Higher Evaluation for PTSD

The veteran has claimed that he is entitled to a higher 
evaluation for his PTSD based on the level of symptomatology 
and impairment associated with this disorder.  The veteran 
began receiving psychiatric outpatient treatment in May 1999.  
On his initial consultation, he complained of survivor guilt, 
restlessness, sleep disturbance, recurrent dreams about 
combat in World War II, difficulty with intimacy, self-
imposed isolation, irritability, and malaise.  

It was noted that the veteran was a retired bus driver.  He 
claimed that he made a career out of this occupation in order 
to avoid close or frequent contact with co-workers.  While 
driving, he was extremely careful and always on his guard.  
He reported that he enjoyed the "loneliness" of the job.  
The veteran reported a history of multiple marriages since 
military service.  He believed he had been too hard in 
disciplining his children and felt he had taken his anger at 
others and directed on his children.  The veteran noted that 
he did not care if he remained married or not, and stayed in 
his current marriage due to convenience and not knowing what 
else to do.  He reported a long history of extra-marital 
affairs due to his problems with closeness and intimacy.  The 
veteran asserted that he had an alcohol abuse problem that 
began during his military service until he quit drinking in 
the early 1990s.  He claimed that his alcohol use was an 
attempt to deaden his feelings and emotions.  

Mental status examination noted that the veteran had a neat 
appearance.  His manner was suspicious and anxious.  His 
intelligence was average, memory normal, affect appropriate, 
judgment was good, and he was oriented to time, place, and 
person.  His speech appeared pressured and his motor activity 
was tense.  The veteran showed no evidence of delusions, 
disorganized thinking, or hallucinations.  He denied any 
suicidal or homicidal ideation.  The examiner reported that 
the veteran appeared mildly depressed, which was probably due 
to lack of adequate social/recreation activities.  It was 
also noted that during the interview the veteran exhibited 
survivor guilt, nervousness, pacing the floor, inability to 
relax, tearfulness, self-incrimination, low self-esteem, and 
sadness.  The diagnostic impressions were PTSD and dysthymia.  
A GAF score of 48 was assigned to the veteran. 

The veteran was afforded a VA compensation examination in 
February 1999.  His complaints included frequent memories of 
combat incidents.  He denied any current symptoms of 
flashbacks and startle responses.  The veteran did suffer 
with occasional nightmares and frequent intrusive thoughts.  
The veteran also complained of hypervigilence, getting the 
shakes, problems with intimacy, empathy, and sexuality.  He 
reported experiencing fear and excitement when exposed to 
reminders of his combat experience.  The veteran also claimed 
to have mood and affect disturbances.  The veteran asserted 
that he currently had only moderate use of alcohol.  

The veteran noted that he worked as a bus driver from 1951 to 
1997, and then retired, as he was no longer physically able 
to handle the job.  He claimed to have enjoyed this work 
because he was totally independent and did not have to 
regularly deal with superiors.  He reported a history of 
avoiding relationships with others and having problems 
dealing with pressure.  The veteran denied any legal history.

Mental status examination revealed that the veteran was angry 
and mistrustful during the interview.  He became quite 
tearful when discussing his wartime stressors.  The veteran 
was oriented, neatly and appropriately dressed, and his 
speech was within normal limits.  His abstract reasoning was 
good and he denied any history of auditory or visual 
hallucinations.  There was some difficulty with long and 
short-term memory, but the examiner associated these 
difficulties with the veteran's aging.  His intelligence was 
average.  The veteran reported periodic suicidal ideation, 
but denied any history of attempts to commit suicide or any 
current intent to.  He had some paranoid ideation, which the 
examiner attributed to the veteran's feelings of guilt.  He 
expressed a mistrust of the Federal Government.  

The diagnoses were PTSD and alcohol dependence in recovery.  
His GAF score was 55.  The examiner commended that the 
veteran suffered with chronic PTSD as a result of his wartime 
experiences.  It was also noted that the veteran, although 
with difficulty at times, had a history of maintaining full 
time employment.  

The veteran was given another VA psychiatric examination in 
February 2004.  The veteran complained of having a lot of 
nightmares and waking up a lot during his sleep.  He asserted 
that he was socially isolated and had intrusive thoughts of 
his combat experiences.  The veteran also expressed survivor 
quilt.

He reported that after his release from military service he 
drifted from job to job, usually staying no more than a few 
months.  However, he eventually settled into a career as a 
charter bus driver.  Even while staying in this occupation, 
he apparently would drift between different employers.  The 
veteran noted that he currently used alcohol about once a 
month.  He reported having psychotherapy for the past five 
years, but denied taking any medication for his psychiatric 
disability.  The veteran noted that he had never been 
hospitalized for his psychiatric symptoms.  He denied any 
illegal drug use or legal problems.  The veteran reported his 
current marriage was "good" and that he had a good 
relationship with most of his children and grandchildren.

Mental status examination revealed that the veteran was 
logical, coherent, and relevant in manner with no sign of 
thought disorder.  His thinking was clear and linear.  His 
mood was generally euthymic and his affect was bland and 
congruent.  Concentration and judgment appeared to be within 
normal limits.  His speech and eye contact were normal.  The 
veteran was found competent to manage his own affairs and 
conduct activities of daily living.  He was oriented in all 
spheres and performed simple memory tasks reasonably well for 
his age group.  His sleep was generally poor, appetite fair, 
and energy level and sex drive low.  The veteran denied 
feelings of depression and crying spells, but acknowledged 
feelings of hopelessness and survivor guilt.  He denied any 
current suicidal/homicidal thoughts, plans, or intentions; 
but admitted to having these problems in the past.  The 
veteran denied having hallucinations or delusions.

The diagnoses were combat-related PTSD and alcohol dependency 
in partial remission.  The assigned GAF score was 56.  The 
examiner summarized that the veteran continued to suffer with 
nightmares, intrusive thoughts, survivor guilt, excessive 
anger, and some alienation from self and society.

A psychiatric examination during a VA outpatient visit in May 
2004 noted that veteran had been seen by another counselor 
for the past five years, but felt this healthcare giver had 
not really helped him.  The veteran requested continued 
treatment through the VA system.  A mental status examination 
showed the veteran's affect to be broad and his speech was at 
a normal rate and tone.  Eye contact was good and the veteran 
was oriented.  His mood was stable.  The veteran's insight 
was fair and his thought process was clear and linear.  He 
denied any suicidal or homicidal ideation.  The veteran was 
casually dressed and appeared well kept.  The diagnosis was 
PTSD with an assigned GAF score of 65.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work and to resolve any reasonable doubt regarding 
the extent of the disability in the veteran's favor.  38 
C.F.R. §§ 4.2, 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  However, there is a 
distinction between an appeal of an original or initial 
rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  For example, the rule articulated in 
Francisco v. Brown -- that the present level of the veteran's 
disability is the primary concern in an claim for an 
increased rating and that past medical reports should not be 
given precedence over current medical findings -- does not 
apply to the assignment of an initial rating for a disability 
when service connection is awarded for that disability.  
Fenderson, 12 Vet. App. at 126; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Instead, where a veteran appeals the 
initial rating assigned for a disability, evidence 
contemporaneous with the claim and with the initial rating 
decision granting service connection would be most probative 
of the degree of disability existing at the time that the 
initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was 
erroneous..."  Fenderson, 12 Vet. App. at 126.  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of time 
based on facts found.  Id.

The veteran's service-connected PTSD is currently evaluated 
as 50 percent disabling under VA's Schedule for Rating 
Disabilities, 38 C.F.R. § 4.130, Diagnostic Code 9411.  The 
50 percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessive 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective work 
relationships.

When evaluating a mental disorder, consideration of the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission must be considered.  
38 C.F.R. § 4.126(a).  Further, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  When evaluating the level of disability 
from a mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely the 
basis of social impairment.  38 C.F.R. § 4.126(b).

Recently, the Court issued important guidance in the 
application of the current psychiatric rating criteria.  The 
Court held that the specified factors for each incremental 
rating were examples rather than requirements for a 
particular rating.  The Court also stated that the analysis 
should not be limited solely to whether the claimant exhibits 
the symptoms listed in the rating scheme and that it is 
appropriate for a rating specialist to consider factors 
outside the specific rating criteria in determining the level 
of occupational and social impairment.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2003).

The nomenclature employed in the diagnostic criteria at 
38 C.F.R. § 4.130, Diagnostic Code 9411 is based upon the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DSM-IV).  
Adjudicators must be thoroughly familiar with this manual to 
properly to apply the general rating formula for mental 
disorders.  38 C.F.R. § 4.130.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DSM-IV, p. 32).  A GAF score of 
41-50 is defined as "serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social occupational or school 
functioning (e.g., no friends, unable to keep a job)."  A 
GAF score of 51 - 60 is defined as "moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers)."  A GAF score of 61 - 70 is defined as 
"some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships."  

After reviewing the totality of the evidence, the Board finds 
than an evaluation in excess of 50 percent is not warranted 
for the appellant's PTSD, for any period of time since he 
filed his initial claim in December 1998.  During the period 
in question, the veteran appeared at his worst on examination 
in May 1999.  There was no evidence at this examination (or 
later) that the veteran neglected his personal 
hygiene/appearance, had obsessive rituals, near-continuous 
panic, impaired impulse control (violent outburst), or 
spatial disorientation.

The May 1999 examination did find evidence of social 
isolation from family and co-workers, suspicion, anxiety, 
pressured speech, tense motor activity (nervous, paced the 
floor, inability to relax), mild depression (guilt, 
tearfulness, self-incrimination, low self-esteem, and 
sadness), sleep disturbance, nightmares of combat, and 
intrusive thoughts of combat.  

While obviously strained and difficult, the evidence still 
shows that in recent years the veteran has been able to 
maintain his marriage and relationship with his children and 
grandchildren.  In the past, the veteran has reported being 
too harsh in his discipline of his children and problems with 
his marriages, but appears to still maintain significant 
relationships with his current spouse and his adult children.  
He reported in February 2004 that his relationship with his 
spouse, children, and grandchildren was "good."  In 
addition, there is clear evidence that the veteran has 
problems dealing with superiors, working with others, and 
dealing with work-related stress.  However, the veteran has 
consistently reported being able to maintain a career as a 
profession bus driver.  His own lay evidence noted that he 
had retired from this work due to physical problems, not as a 
result of his PTSD.  It is acknowledged by the Board that the 
veteran's PTSD has interfered with his occupational 
productivity; however, this degree of impairment has 
obviously not resulted in an inability to establish or 
maintain employment.  This finding is supported by the 
medical opinion of February 1999 that found the veteran had a 
history of maintaining full-time employment.

In February 1999, the veteran reported intermittent suicidal 
ideation.  However, he denied having any history of suicide 
attempts or any intent to commit suicide.  By February 2004, 
the veteran reported that his suicidal ideation had been a 
problem in the past and that he no longer had such thoughts.  
There is no evidence of homicidal ideation or any type of 
unprovoked violent behavior.  His suicidal ideation appears 
to have been intermittent in nature and primarily in his past 
with little current problems.

The veteran did show "pressured" speech patterns in May 
1999.  However, all other psychiatric examinations found no 
abnormality with his speech.  There is no evidence that his 
speech was ever illogical, obscure, or irrelevant.  

In May 1999, the veteran was found to be mildly depressed.  
His mood and affect has consistently been reported as 
compromised.  While these symptoms have interfered with his 
social and industrial adaptability, there is little evidence 
that these symptoms have interfered with his ability to 
function independently, appropriately, and effectively.  The 
veteran has presented clear evidence that he could function 
independently by his work as a bus driver, and specifically 
chose this profession because of its independence.  There is 
some evidence of inappropriate functioning regarding his 
frequent extra-marital affairs, isolation from family and co-
workers, and harsh discipline of his young children.  
However, while difficult, the veteran has been effective at 
maintaining social relationships with his current spouse and 
adult children, and was able to maintain employment.  

Examinations in February 1999 and February 2004 noted some 
memory impairment.  However, the examiner clearly attributed 
these problems with the veteran's age and not with his PTSD.

Turning to the GAF scores, the lowest score assigned was in 
May 1999 with a score of 48.  This represented serious 
psychiatric symptoms.  Even with his serious symptoms, the 
veteran still presented evidence that he could maintain 
relationships with his spouse, children, and grandchildren; 
and a history of maintaining employment until he was 
physically unable to continue to work.  His GAF score was 
significantly higher on other psychiatric assessments.  In 
February 1999 and February 2004, the veteran's symptoms were 
found to be of a moderate degree (55 and 56 respectively).  
By May 2004, his treating therapist noted a score of 65, 
representative of mild symptoms.  Overall, these scores 
appear to reflect that the veteran suffers with moderate 
symptoms of PTSD.  Even though the GAF score was lower in May 
1999, this score was still high within that range bracket at 
48.  It appears that the examiner found the veteran's 
symptoms closer to moderate than a major impairment 
associated with the range score from 31 to 40.  These scores 
when considering the veteran's ability to maintain effective 
employment and recent history of maintaining family 
relationships show a disability picture more analogous to a 
50 percent evaluation rather than a 70 percent evaluation.

Based on the described symptomatology and the assigned GAF 
scores, the Board finds that the preponderance of the medical 
evidence and opinion does not support a 70 percent schedular 
evaluation under Diagnostic Code 9411.  The lay and medical 
evidence reveal that, while at times it is difficult and 
strained, the veteran is still capable of maintaining 
effective social and work relationships.  Therefore, Board 
finds that the preponderance of the evidence is against a 
finding that a schedular rating in excess of 50 percent at 
any time during the appeal period is warranted.  In fact, the 
outpatient records dated since May 1999 indicate that he 
veteran's PSTD symptomatology has undergone some improvement 
and, therefore, increased staged ratings are not appropriate 
in the current case.  In summary, the evidence shows that the 
appellant has, at most, has occupational and social 
impairment with reduced reliability and productivity due to 
his PTSD.

It is the Board's determination that no higher than a 50 
percent schedular rating is warranted under Diagnostic Code 
9411 for PTSD.  While the veteran is competent to report his 
symptoms, the preponderance of the medical findings are 
against the award of a higher evaluation as they do not 
indicate symptomatology or social/industrial impairment 
analogous to the criteria for a 70 percent scheduler rating.  
The Board finds that the examination reports prepared by 
competent professionals, skilled in the evaluation of 
disabilities, are more probative of the diagnosis, etiology, 
and degree of impairment, than the appellant's statements.  
To the extent that the appellant described more severe 
symptomatology associated with his service-connected PTSD, 
his lay evidence is not credible.  To this extent, the 
preponderance of the evidence is against the claim for a 
higher evaluation and the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to a disability rating in excess of 50 percent 
for PTSD is denied.


REMAND

A VA compensation examination was afforded the veteran in 
February 2004 to determine the existence of any COPD and 
emphysema and the etiology of these disorders.  The examiner 
found no nexus between the veteran's service-connected 
tuberculosis and his other claimed respiratory disorders.  
However, this examiner noted that the veteran's claims file 
and/or VA treatment records had not been provided for his 
review in connection with this examination.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (A VA examination must 
consider records of prior medical examination and treatment 
in order to assure a fully informed examination.)  

At the time of the veteran's separation from active military 
service in May 1948, chest X-rays had noted pulmonary 
fibrosis type changes in the lung tissue.  At the time of X-
ray, the etiology of this fibrosis was indicated to be 
unknown.  A review of the claims file indicates that there 
was some medical controversy in the late 1940s on whether 
these radiological findings were sufficient to warrant 
granting service connection for tuberculosis when there was 
no other clinical evidence of the disease.  Eventually, a VA 
Compensation and Pension Service administrative decision 
issued in July 1949 decided to grant service connection based 
on the veteran's reported history of tuberculosis affecting 
his parents and his current radiological findings.  A chest 
X-ray taken in connection with the VA compensation 
examination in February 2004 noted the existence of "a 
considerable degree" of fibrosis in both lungs.  The 
February 2004 examiner associated these changes with COPD.

Based on this evidence (and most importantly the controversy 
regarding the appropriate diagnosis in 1948), the Board is 
concerned that the fibrosis first noted in 1948 may have been 
due to a chronic disease that has continued to the present 
time.  This raises the issue of whether the proper diagnosis 
in 1948 was tuberculosis and, if not, that the current 
respiratory disease has in fact existed since the veteran's 
separation from the military in 1948.

The Board finds that a thorough compensation examination to 
determine the etiology of the veteran's current respiratory 
disabilities is warranted.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); see also Myers v. Brown, 5 Vet. App. 
3, 4-5 (1993); Duenas v. Principi, No. 03-1251 (U.S. Vet. 
App. Dec. 15, 2004) (When there is evidence of a medical 
disorder or injury during military service, VA's duty to 
assist requires that a medical examination and opinion be 
obtained that discusses the relationship between the 
veteran's in-service and current conditions.); Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (VA adjudicators 
cannot base their decisions on their own unsubstantiated 
medical opinions.)  On remand, the veteran should be afforded 
the appropriate VA examination in order to determine whether 
any medical nexus exists between his current COPD/emphysema 
and the in-service radiological findings or his service-
connected tuberculosis.

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the AMC for the 
following:

1.  Contact the El Paso, Texas VA 
Healthcare System (to include the El 
Paso, Texas VA Medical Center and the Las 
Cruces, New Mexico outpatient clinic) and 
request copies of the veteran's inpatient 
and outpatient treatment dated from July 
2004 to the present time.  If the 
appropriate VA office cannot locate such 
records, it should be requested to 
provide an affirmative response that 
these records are unavailable and no 
further search for these records was 
being conducted.  These records should be 
incorporated into the veteran's claims 
file.

2.  Request a VA respiratory examination 
to provide an opinion on the etiology of 
the veteran's current COPD/emphysema.  
Send the claims folder to the examiner 
for review.  Please provide the examiner 
with the following instructions:
The examiner is asked to indicate that he 
or she has reviewed the claims folder.  
All necessary tests should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the report.    
The veteran has claimed that he developed 
his current COPD and emphysema as a 
result of his service-connected 
tuberculosis.  The examiner's attention 
is directed to the service and VA medical 
records dated in the late 1940s that 
discussed the appropriate diagnosis for 
pulmonary fibrosis discovered on a chest 
X-ray in 1948.  This controversy was 
resolved by a VA administrative decision 
in July 1949 that found it evidence of 
tuberculosis.  Please review the 
contemporaneous medical evidence in 
making the following determinations.  
After a review of the medical evidence in 
the claims file, the examiner should 
answer the following questions:
a.	Based on your best medical 
judgment and a review of the 
entire medical history, is the 
1948 radiological evidence of 
pulmonary fibrosis most 
indicative of tuberculosis, COPD, 
or emphysema; or multiple 
diagnoses for these disorders?  
b.	Does the veteran currently suffer 
with COPD and/or emphysema?  
Please provide the appropriate 
diagnoses.  If so, is it at least 
as likely as not (50 percent 
probability or greater) that any 
current COPD and/or emphysema had 
its onset during active military 
service or is related to any in-
service disease or injury?  
Please provide a rational for 
your opinion(s).
c.	If not, is it at least as likely 
as not that any current COPD 
and/or emphysema is proximately 
due to, or the result of, a 
service-connected tuberculosis?  
Please provide a rational for 
your opinion(s).

3.  If the veteran fails to report for 
his compensation examination, then 
documentation should be obtained and 
associated with the claims file that 
shows that notice scheduling the 
examination was sent to his last known 
address. 

4.  Review the claims file to ensure that 
all of the foregoing requested 
development has been completed.  In 
particular, review the requested 
examination reports and required medical 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, then corrective procedures 
should be implemented.  

5.  Thereafter, readjudicate the 
veteran's claim on appeal with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If any 
decision with respect to these claims 
remains adverse to the veteran, he and 
his representative should be furnished a 
SSOC and afforded a reasonable period of 
time within which to respond thereto.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations pertinent to the issue 
currently on appeal.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him; however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim for service connection.  38 C.F.R. 
§ 3.655 (2004).  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


